DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
This office action is responsive to the Amendment filed November 2, 2021 (herein referred to as “Amendment”).  As directed by the Amendment Claim 1 is amended.  Claim 6 is added and therefore Claims 1 and 3-6 are pending and have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted November 2, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (U.S. Patent Publ’n No. 2005/0229893 “Miyake”) in view of Oltmans et al. (U.S. Patent Publ’n No. 2012/0073527 “Oltmans”) and further in view of Chen (CN 200961494 Y “Chen”).
Regarding Claim 1
However, Oltmans discloses an engine (2) is described having a crankcase (4), a liner (6) and a head assembly (8), wherein crankcase (4) is split along a plane defining a two part crankcase.  Oltmans discloses that a cylinder base portion (442) is located inside the crankcase body (4) and a cylinder block (440) is located outside the crankcase body (4).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the engine of Miyake by providing a cylinder base portion within the crankcase and a cylinder block located outside the crankcase as described in Oltmans in order to produce the cylinder block and crankcase as separate units to facilitate ease of maintenance and accessibility of interior portions of the engine.  
While Miyake discloses that a camshaft (22) is installed inside the crankcase body (see Figure 1), neither Miyake nor Oltmans discloses that the camshaft is arranged further on a lower side than the cylinder base portion in the axial direction of the crankshaft, nor a shaft portion of the camshaft that is arranged between an outer side of the cylinder base portion and an inner side of the crankcase body.
Chen discloses an engine device having a cylinder arranged inside the cylinder head and a crankshaft disposed inside a crankshaft case, wherein a piston inside the cylinder drives the crankshaft through a connecting rod (see Abstract).  Chen discloses that a camshaft (8) extends parallel to the crankshaft (4) and is arranged further on a side of the cylinder base portion in an axial direction of the crankshaft (see Figure 3).  Chen discloses that a shaft portion of the camshaft (8) is arranged between an outer side of the cylinder base portion and an inner side of the crankcase body (see Figure 3, rotating the 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the engine of Miyake by providing a camshaft located at a position lower than the cylinder as described in Chen in order to facilitate reducing the overall size of the engine by enabling a more compact design.  
Regarding Claim 6, the combination of Miyake and Oltmans discloses the invention substantially as claimed, but does not describe the recited particulars of the camshaft positioning.  
However, Chen discloses that the shaft portion of the camshaft (8) is rotatably supported at an area between the outer side of the cylinder base portion and the inner side of the crankcase body (see Figure 3).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the engine of Miyake by providing a camshaft located at a position lower than the cylinder as described in Chen in order to facilitate reducing the overall size of the engine by enabling a more compact design.  
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Oltmans and Chen as applied to Claim 1 above, and further in view of Holtzberg et al. (U.S. Patent No. 4,433,964 “Holtzberg”).
Regarding Claims 3-5
However, Holtzberg discloses an engine (10) having a crankshaft (24) configured to drive a camshaft (32) through a set of timing gears (34), (36). Holtzberg discloses a valve mechanism that includes the timing gear ((34), (36)), the camshaft (32) that is rotatably supported by the bottom portion of the crankcase body (see Figure 2), a pair of lifters (48) that are swingably supported by the bottom portion of the crankcase body (see Figure 2), and a pair of rocker arms (52) which are swingably supported via a rocker arm shaft, and whose one end portion abuts against an intake valve or an exhaust valve (58) (see column 3, line 62 - column 4, line 10). Holtzberg disclose a pair of push rods (50) configured to connect the pair of lifters to the other end portions of the pair of rocker arms (see Figure 1), and a pair of valve springs (56) configured to respectively urge the intake valve and the exhaust valve in a valve closing direction (inherent function of springs (56)) and wherein the pair of push rods are accommodated in a push rod accommodation portion formed at a lower portion of the cylinder block (see Figure 1).  Further, Holtzberg discloses that the push rod accommodation portion is provided with a communication hole communicating with the inside of the crankcase body (see Figure 1), wherein the communication hole is provided at the lowest position when oil accumulated inside the crankcase body is discharged to the outside from a drain opening of the crankcase body.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the system of Miyake/Oltmans by providing the valve mechanism as described in Holtzberg in order to provide a well-known system of operating the intake and exhaust valves during engine operation.
Note: while Holtzberg discloses a horizontal-type engine, one of ordinary skill in the art could use the teachings of Holtzberg to modify/enhance the vertical-type engine of Miyake to provide the camshaft as shown in Figure 1 of Holtzberg.  

Response to Arguments
Applicant’s arguments (see Amendment filed November 2, 2021) with respect to the rejection(s) of Claim 1 under Section 103 have been fully considered and are persuasive based upon the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen as provided herein.
Further, Applicant asserts that “the "rotating" of Figure 1 to which the Examiner refers, is merely changing the viewer's viewpoint and not any change to the configuration of Holtzberg's engine. Therefore, changing the viewpoint by rotating Holtzberg's Figure 1 would not result in a placement of the camshaft 32 to be arranged further on a lower side than the cylinder base portion in the axial direction of the crankshaft, wherein "the axial direction" of the crankshaft is "the first direction" which is an up-down direction of the engine”.
While the rejections herein have been modified to show that Chen teaches the noted components/arrangements of the claimed invention, the same rationale is used herein to modify the Miyake reference.  In addressing the aforementioned argument, Examiner submits that it is not persuasive as it is a conclusory statement.  One of ordinary skill in the art could easily rotate the engine of Chen to arrive at the claimed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747